708 S.E.2d 717 (2011)
STATE
v.
CORTEZ, LOWRY, ATKINSON, AND BARNES.
No. 200P11-1.
Supreme Court of North Carolina.
May 26, 2011.
Rod Malone, for Johnson County Board of Education.
*718 Paul T. Jackson, Assistant District Attorney, for State of North Carolina.
John P. O'Hale, Benson, for Lowry, Richard L., et al.
The following order has been entered on the motion filed on the 24th of May 2011 by Sureties for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 26th of May 2011."